ROBERT L. BLAND, Judge.
The claim asserted against the state in this proceeding is for the sum of $60.00. The state road commission concurs in it and its payment is approved by an assistant attorney general. From the record, prepared by the road commission and filed in this court on the 18th of September, 1945, it appears that employees of the state road commission, in the month of August, 1945, were burning brush on the right of way of secondary road No. 36, near Ft. Gay in Wayne county. West Virginia, and permitted the fire to get out of control and burn over about two acres of land owned by claimant. This fire destroyed approximately forty locust frees, three apple trees, a few oak and white pine trees, and several fence posts. Obviously the damage sus*125tained by claimant, who was without fault in the premises, should be compensated for by the state. In the opinion of the court the claim is meritorious and an award should properly be made therefor.
An award is, therefore, made in favor of claimant Earl C. McClure for sixty dollars ($60.00).